DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed arguments without amending claims. Claims 1-17 are pending.

Priority
This application discloses and claims only subject matter disclosed in prior application no15/257,305 filed on 09/06/2016, which is claims priority of 14/694,361, filed 04/23/15, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Allowable Subject Matter
Based on prior allowed case history 15/257305 and 14/694361 and argument filed on 02/03/21(page 15-16) Claims 1-17, would be allowable if applicant file terminal disclaimer.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, based on prior allowed case history 15/257305 and 14/694361 and  based on applicant's argument filed on 02/03/21(page 15-16) examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims 1, 7, 11. 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.